Citation Nr: 0213564	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1956 
and from August 1956 to April 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO.  



REMAND

The veteran asserts that she has current bilateral hearing 
loss as a result of noise exposure during service.  

More specifically, the veteran reports that, during service, 
she was required to be on or near the flight line and 
required to fly in several cargo planes which was deafening 
and sometimes painful.  

Although the veteran's service medical records are negative 
for complaints, findings or diagnosis of hearing loss, the 
veteran maintains that she reported to sick call on many 
occasions due to ear pain and pressure.  

Moreover, the veteran reported that no auditory tests were 
performed at the time of her separation from service, despite 
the veteran's discussions with the doctor about her noise 
exposure.  

The current medical evidence of record includes a VA 
examination dated in July 2001 showing a diagnosis of a 
moderate to moderately severe sensorineural hearing loss, 
bilaterally.  The examiner did not opine as to the etiology 
of the hearing loss.  In addition, the Board points out that 
the examiner indicated that the veteran's claims file was 
unavailable for review.  

The private treatment records also show hearing loss, but do 
not provide opinions as to the etiology of the veteran's 
hearing loss.  

On the veteran's September 2001 VA Form 9, she requested a 
hearing before a Member of the Board at the RO.  As of this 
date, the veteran has not been afforded an opportunity to 
have such a hearing.  

Finally, the veteran submitted a letter to the RO in March 
2002 listing names of a Dr. Gilispie and Dr. Rembert who had 
treated her for hearing problems.  The RO in this regard 
should attempt to obtain any private medical records 
identified by the veteran.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran to determine if 
she still wants to appear for a hearing 
before a Member of the Board at the RO.  
The veteran should then be scheduled for 
a hearing, if requested.  

2.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for 
hearing loss, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including, but not limited to medical 
records dated from 1958 to 1964 from Dr. 
Gilispie in Opelousas, Louisiana, and 
medical records from Dr. Rembert in 
Orangeburg, South Carolina.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  Then, the RO undertake to afford the 
veteran a VA audiological examination to 
determine the current nature and likely 
etiology of the claimed hearing loss.  
Importantly, the examiner should review 
the claims file and elicit a detailed 
history of the claimed hearing loss.  The 
examiner should then opine as to whether 
it is as least as likely as not that the 
veteran has current hearing loss due to 
noise exposure in service.  A complete 
rationale for all opinions expressed 
should be provided.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim for 
service connection.  All appropriate 
procedural development should be 
undertaken in this regard.  The RO must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  
If any benefit sought on appeal remains 
denied, then the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




